Citation Nr: 1206056	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal/colon disorder.

2.  Entitlement to service connection for a sleep disorder (previously claimed as sleep apnea).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 1998 to November 2000.    

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from December 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues above have been recharacterized to reflect the Veteran's current claims.  Specifically, while the gastrointestinal/colon issue was previously characterized as entitlement to service connection for rectal prolapse, the Board notes that the Veteran has also been diagnosed with gastroesophageal reflux disease (GERD), chronic hemorrhoids, and chronic gastritis.  Also, while the sleep disorder issue was previously characterized as entitlement to service connection for sleep apnea, in his December 2009 VA Form 9 the Veteran requested that his claim for "sleep apnea" be labeled a claim for a "sleep disorder."  The Veteran specifically wrote that he did not have "sleep apnea."

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a gastrointestinal/colon disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's sleep disorder cannot be dissociated from his service-connected posttraumatic stress disorder (PTSD) with schizoaffective disorder (also claimed as difficulty sleeping).


CONCLUSION OF LAW

Service connection for a sleep disorder is established. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service treatment records show that the Veteran was mugged in January 2000.  Specifically, he was cut with a knife on his back, was hit on the head, and was "out" for approximately 30 minutes.  Thereafter, the Veteran complained of frequent headaches as well as difficulty sleeping due to headaches.  Significantly, an April 2000 treatment record shows difficulty sleeping due to headaches with a diagnosis of post-concussion syndrome.  A subsequent June 2000 treatment record shows difficulty sleeping with two episodes of sleeping-walking.  Several affidavits from fellow service members dated in September 2000 show reports of sleep-walking and personnel records show that the Veteran was administratively discharged due to his sleep-walking.  Upon separation examination in November 2000 the Veteran reported "frequent trouble sleeping."  

In August 2004 the Veteran submitted a claim for service connection for several disorders, to include PTSD and a sleeping disorder.  He was afforded a VA psychiatric examination in May 2005.  At that time he reported recurrent distressing dreams as well as difficulty falling or staying asleep.  The examiner diagnosed PTSD with schizoaffective disorder and by rating decision dated in November 2005 the RO granted service connection for PTSD with schizoaffective disorder (also claimed as difficulty sleeping) and assigned a 70 percent disability rating effective August 25, 2004.  The RO did not separately adjudicate the claim for a sleeping disorder as service connection had been granted for the sleeping disorder through the grant of service connection for PTSD with schizoaffective disorder.

In January 2009 the Veteran submitted a claim for service connection for sleep apnea.  The Veteran wrote that he was discharged due to a sleep disorder and had continually had troubles with sleep.  He indicated that he had been told that he snores and was always tired when he woke up, no matter how long he was in bed.  In January 2009 correspondence the Veteran indicated that he had not undergone a sleep study confirming sleep apnea but would like to be scheduled for one.  By rating decision dated in February 2009 the RO denied service connection for sleep apnea as there was no evidence of a current diagnosis of sleep apnea, either during or after military service.  Thereafter, the Veteran perfected an appeal of the February 2009 rating decision.  Significantly, in his December 2009 VA Form 9 the Veteran requested that his claim for "sleep apnea" be labeled a claim for a "sleep disorder."  The Veteran specifically wrote that he did not have "sleep apnea."

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Analysis

Given the above, the Board finds that service connection for a sleep disorder is warranted.  Significantly, service treatment records show significant sleep trouble after the January 2000 head injury with several documented cases of sleep-walking.  In fact, the Veteran was administratively discharged for his sleep problems.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology in that his sleep problems began during service and have continued since service.  Also, the symptoms of the Veteran's sleep disorder overlap with PTSD/schizoaffective disorder.  When, as here, it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)

In view of the foregoing, the Board finds that the symptoms of the Veteran's sleep disorder cannot be dissociated from the Veteran's already service-connected PTSD with schizoaffective disorder.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a sleep disorder.  38 U.S.C.A. § 5107(b).  
  
Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for a sleep disorder is granted.


REMAND

The Veteran's service treatment records show complaints of abdominal pain in July 1999 with an impression of colonic ileus and hepatomegaly.  These records also show complaints of vomiting with an impression of viral gastroenteritis in October 1999.  However, upon separation examination in November 2000 the Veteran reportedly had a normal "G-U system" and the Veteran denied both "frequent indigestion" and "stomach, liver, or intestinal" problems during his November 2000 report of medical history.  Also, service treatment records show that the Veteran passed approximately 24 kidney stones in March 2000.    

The Veteran was discharged from military service in November 2000.  Immediately upon discharge from military service the Veteran submitted a claim for post-concussive syndrome.  It is unclear whether the Veteran also raised a claim for service connection for kidney stones but by rating decision dated in October 2001 the RO granted service connection for kidney stones, assigning a noncompensable disability rating effective November 22, 2000, the day after the Veteran's discharge from military service.  

In June 2002 the Veteran requested an increased rating for his service-connected post traumatic headaches as well as a total disability rating based on individual unemployability.  He also reported stomach problems secondary to "nerves/stress."  In connection with this claim the RO obtained VA treatment records showing, among other things, a small external hemorrhoid in January 2002.  It appears that the RO construed the June 2002 statement as a claim for service connection for hemorrhoids because, by rating decision dated in October 2002 the RO denied service connection for hemorrhoids, finding that while there was evidence of a current hemorrhoid there was no evidence of hemorrhoids during the Veteran's military service.  

The Veteran submitted a claim for gastrointestinal/colon issues in September 2007.  In an October 2007 statement the Veteran wrote that he began experiencing stomach pain in 1999 and that it had continued to the present.  VA treatment records show a diagnosis of severe GERD in September 2005, on and off rectal prolapse following stapled hemorrhoidectomies in March and June 2007, as well as a diagnosis of chronic gastritis in February 2008.  The Veteran has not yet been afforded a VA examination with regard to this issue.  On remand, such an examination and opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current gastrointestinal/colon disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all gastrointestinal/colon disorders found to be present.  For each disorder identified, the examiner should address the following questions: 

a. Is it at least as likely as not (50 percent or greater probability) that such disorder is causally or etiologically related to any incident or event noted during the Veteran's military service, including his in-service his complaints of abdominal pain and vomiting with resulting diagnoses of colonic ileus, hepatomegaly, and viral gastroenteritis?

b. Is it at least as likely as not (50 percent or greater probability) that a service-connected disorder, to include the Veteran's service-connected PTSD with schizoaffective disorder and/or kidney stones, is the cause of such gastrointestinal/colon disorder; or, has caused a worsening of such disorder beyond its natural progress?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should specifically address the service treatment records showing complaints of abdominal pain in July 1999 with an impression of colonic ileus and hepatomegaly, complaints of vomiting with an impression of viral gastroenteritis in October 1999, records showing that the Veteran passed approximately 24 kidney stones in March 2000, a normal "G-U system" and denial of both "frequent indigestion" and "stomach, liver, or intestinal" problems upon separation examination in November 2000.  The examiner should also address post-service VA treatment records showing a small external hemorrhoid in January 2002, a diagnosis of severe gastroesophageal reflux disease in September 2005, on and off rectal prolapse following stapled hemorrhoidectomies in March and June 2007, as well as a diagnosis of chronic gastritis in February 2008.  The examiner should also discuss the Veteran's reported history of gastric problems beginning in 1999 and continuing to the present.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


